MeKENNAN, Circuit Judge.
There is no-substantial contest here touching the infringement of the complainants’ patent by the defendants. Indeed, there is no denial of infringement in the answer as charged in the bill. The defence is rested upon the alleged invalidity of the patent, for the reason that the patentee was not the first and original inventor of the thing claimed; and various patents are referred to and allegations of prior use are made, which are charged as anticipatory of the patentee’s invention. A careful consideration and comparison of the patents referred to and of the-devices proved, although indefinitely and unsatisfactorily, to have been used experimentally before the date of the patent in controversy, have led me to the conclusion that they are substantially distinguishable, and that the assault upon the patent must be regarded as having failed. I do not propose to assume the burden of stating in detail the reason for this conclusion, but to express it generally, and to direct that a decree for an injunction and an account be entered in favor of the complainants.